UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1786



ALEMEYHU  KENNO    KASSA;    ETSEGENET   SHELEMU
KASSAHUN,

                                                         Petitioners,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE;
JOHN ASHCROFT, Attorney General for the United
States of America,

                                                         Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-677-418, A70-677-419)


Submitted:   March 6, 2003                   Decided:   April 9, 2003


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William O. SanFord, Silver Spring, Maryland, for Petitioners.
Robert D. McCallum, Assistant Attorney General, Christopher C.
Fuller, Senior Litigation Counsel, Brenda M. O’Malley, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alemeyhu Kenno Kassa and Etsegenet Shelemu Kassahun, husband

and wife, and natives and citizens of Ethiopia, seek review of the

decision of the Board of Immigration Appeals (“Board”) denying

their motion to reconsider. The petition for review is untimely as

to the March 21, 2002, order affirming the immigration judge’s

order denying their application for asylum and withholding of

deportation.    See Stone v. INS, 514 U.S. 386, 405-06 (1995).

     The petition for review is timely as to the Board’s denial of

the motion for reconsideration. We have reviewed the record and the

Board’s order and find that the Board did not abuse its discretion.

See 8 C.F.R. § 3.2(b)(2) (2002); INS v. Doherty, 502 U.S. 314, 323-

24 (1992); Yanez-Popp v. INS, 998 F.2d 231, 234 (4th Cir. 1993).

     We deny as untimely the petition for review as to the Board’s

order of March 21, 2002.      We deny the petition for review upon

finding that the Board did not abuse its discretion in denying the

motion   for   reconsideration.   We   deny   the   motion   for   summary

affirmance.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                        PETITION DENIED




                                  2